Exhibit 10.1


KEANE GROUP, INC.
EQUITY AND INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
This Restricted Stock Unit Award Agreement (this “Agreement”) is made and
entered into as of [●], 20[●] (the “Grant Date”), by and between Keane Group,
Inc., a Delaware corporation (the “Company”), and [●] (the “Participant”).
Capitalized terms not otherwise defined herein or in Appendix A shall have the
meanings provided in the Keane Group, Inc. Equity and Incentive Award Plan (the
“Plan”).
W I T N E S S E T H:
WHEREAS, the Company maintains the Plan; and
WHEREAS, the Company desires to grant Restricted Stock Units to the Participant
pursuant to the terms of the Plan and the terms set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
1.Grant. Subject to the conditions set forth in the Plan and this Agreement, the
Company grants to the Participant [●] Restricted Stock Units.
2.    Vesting.
(a)    The Participant shall become vested in the Restricted Stock Units, in
installments, on the dates indicated in the following table:
Vesting Date
Percentage of Vested Restricted Stock Units
[●]
[●]%
[●]
[●]%
[●]
[●]%



(b)    In the event of the Participant’s Termination [(x)] by the Company
without Cause (other than as a result of death or disability) [or (y) by the
Participant for Good Reason, in either case] within the twelve (12) month period
following a Change in Control, the Participant shall become one hundred percent
(100%) vested in the Restricted Stock Units upon the date of such Termination.
(c)    Except as otherwise provided in this Agreement, upon the Participant’s
Termination for any reason, the portion of the Restricted Stock Units in which
the Participant has not become vested shall be cancelled, and forfeited by the
Participant, without consideration.


1



--------------------------------------------------------------------------------




(d)    Notwithstanding any provision of this Agreement to the contrary, upon the
Participant’s Termination by the Company for Cause, the Restricted Stock Units,
including any portion in which the Participant had previously become vested,
shall be cancelled, and forfeited by the Participant, without consideration.
3.    Award Settlement. The Company shall deliver to the Participant (or, in the
event of the Participant’s prior death, the Participant’s beneficiary), one (1)
share of Common Stock for each Restricted Stock Unit in which the Participant
becomes vested in accordance with this Agreement. Delivery of such Common Stock
shall be made as soon as reasonably practicable following the date the
Participant becomes vested in the Restricted Stock Unit, but in no event later
than the fifteenth (15th) day of the third month following the end of the
calendar year in which the Participant became vested in such Restricted Stock
Unit.
4.    Stockholder Rights. The Participant shall not have any voting rights,
rights to dividends or other rights of a stockholder with respect to shares of
Common Stock underlying a Restricted Stock Unit until the Restricted Stock Unit
has vested and a share of Common Stock has been issued in settlement thereof
and, if applicable, the Participant has satisfied any other conditions imposed
by the Committee.
5.    Transferability. Except as permitted by the Committee, in its sole
discretion, the Restricted Stock Units may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant other
than by will or by the laws of descent and distribution or, subject to the
consent of the Committee, pursuant to a DRO, unless and until the Restricted
Stock Units have been settled and the shares of Common Stock underlying the
Restricted Stock Units have been issued, and all restrictions applicable to such
shares have lapsed, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.
6.    Taxes. The Participant has reviewed with his or her own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement. In accordance with the terms of the Plan, the Participant may elect
to satisfy any applicable tax withholding obligations arising from the vesting
or settlement of the Restricted Stock Units by having the Company withhold a
portion of the shares of Common Stock to be delivered to the Participant upon
settlement of the Restricted Stock Units or by delivering to the Company vested
shares of Common Stock owned by the Participant, that in either case have a Fair
Market Value equal to the sums required to be withheld; provided that, the
number of shares of Common Stock which may be withheld in order to satisfy the
Participant’s federal, state, local and foreign income and payroll tax
liabilities hereunder shall be limited to the number of shares of Common Stock
which have a Fair Market Value on the date of withholding equal to the


2



--------------------------------------------------------------------------------




aggregate amount of such tax liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income.
7.    Incorporation by Reference. The terms and provisions of the Plan are
incorporated herein by reference, and the Participant hereby acknowledges
receiving a copy of the Plan and represents that the Participant is familiar
with the terms and provisions thereof. The Participant accepts this Award
subject to all of the terms and conditions of the Plan. In the event of a
conflict or inconsistency between the terms of the Plan and the terms of this
Agreement, the Plan shall govern and control.
8.    Securities Laws and Representations. The Participant acknowledges that the
Plan is intended to conform to the extent necessary with all applicable federal,
state and foreign securities laws (including the Securities Act and the Exchange
Act) and any and all regulations and rules promulgated thereunder by the
Securities and Exchange Commission or any other governmental regulatory body.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the shares are to be issued, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, the Plan
and this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations. Without limiting the foregoing, the Restricted
Stock Units are being granted to the Participant, upon settlement of the
Restricted Stock Units any shares of Common Stock shall be issued to the
Participant, and this Agreement is being made by the Company in reliance upon
the following express representations and warranties of the Participant. The
Participant acknowledges, represents and warrants that:
(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act of 1933 (the
“Securities Act”) and in this connection the Company is relying in part on the
Participant’s representations set forth in herein;
(b)    Any shares of Common Stock issued to the Participant upon settlement of
the Restricted Stock Units must be held indefinitely by the Participant unless
(i) an exemption from the registration requirements of the Securities Act is
available for the resale of such shares of Common Stock or (ii) the Company
files an additional registration statement (or a “re-offer prospectus”) with
regard to the resale of such shares of Common Stock and the Company is under no
obligation to continue in effect a Form S-8 Registration Statement or to
otherwise register the resale of such shares of Common Stock (or to file a
“re-offer prospectus”); and
(c)    The exemption from registration under Rule 144 shall not be available
under current law unless (i) a public trading market then exists for the Common
Stock, (ii) adequate information concerning the Company is then available to the
public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with, and that any sale of shares of Common Stock issued
to the Participant upon settlement of the Restricted Stock Units may be made
only in limited amounts in accordance with, such terms and conditions.


3



--------------------------------------------------------------------------------




9.    Captions. The captions in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of terms contained
herein.
10.    Entire Agreement. This Agreement together with the Plan, as either of the
foregoing may be amended or supplemented in accordance with their terms,
constitutes the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and therein, and supersedes all
prior communications, representations and negotiations in respect thereto.
11.    Successors and Assigns. The terms of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors and permitted assigns. The Participant may not assign any of the
rights or obligations under this Agreement without the prior written consent of
the Company. The Company may assign its rights and obligations to another entity
which shall succeed to all or substantially all of the assets and business of
the Company.
12.    Amendments and Waivers. Subject to the provisions of the Plan, the
provisions of this Agreement may not be amended, modified, supplemented or
terminated, and waivers or consents to departures from the provisions hereof may
not be given, without the written consent of each of the parties hereto.
13.    Severability. In the event that any provision of this Agreement shall be
held illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.
14.    Signature in Counterparts. This Agreement may be signed in counterparts,
each which shall constitute an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
15.    Notices. Any notice required to be given or delivered to the Company
under the terms of the Plan or this Agreement shall be in writing and addressed
to the General Counsel and the Secretary of the Company at its principal
corporate offices. Any notice required to be given or delivered to the
Participant shall be in writing and addressed to the Participant at the address
listed in the Company’s personnel files or to such other address as the
Participant may designate in writing from time to time to the Company. All
notices shall be deemed to have been given or delivered upon: personal delivery,
three days after deposit in the United States mail by certified or registered
mail (return receipt requested), one business day after deposit with any return
receipt express courier (prepaid), or one business day after transmission by
facsimile.
16.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to any choice of law provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the laws of any jurisdiction other
than the State of Delaware to be applied.


4



--------------------------------------------------------------------------------




17.    Consent to Jurisdiction. Each of the parties hereto hereby irrevocably
and unconditionally agrees that any action, suit or proceeding, at law or
equity, arising out of or relating to the Plan, this Agreement or any agreements
or transactions contemplated hereby shall only be brought in any federal court
of the Southern District of Texas or any state court located in Harris County,
State of Texas, and hereby irrevocably and unconditionally expressly submits to
the personal jurisdiction and venue of such courts for the purposes thereof and
hereby irrevocably and unconditionally waives (by way of motion, as a defense or
otherwise) any and all jurisdictional, venue and convenience objections or
defenses that such party may have in such action, suit or proceeding. Each party
hereby irrevocably and unconditionally consents to the service of process of any
of the aforementioned courts.
18.    Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH
RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE
VALIDITY, INTERPRETATION OR ENFORCEMENT HEREOF. THE PARTIES HERETO AGREE THAT
THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND WOULD NOT
ENTER INTO THIS AGREEMENT IF THIS SECTION WERE NOT PART OF THIS AGREEMENT.
19.    No Employment Rights. The Participant understands and agrees that this
Agreement does not impact in any way the right of the Company or its
Subsidiaries to terminate or change the terms of the employment of the
Participant at any time for any reason whatsoever, with or without cause, nor
confer upon any right to continue in the employ of the Company or any of its
Subsidiaries.
20.    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, the Plan, the Restricted Stock Units and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
21.    Claw-Back Policy. The Restricted Stock Units shall be subject to any
claw-back policy implemented by the Company.
[Signature page follows]


5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
first date set forth above.
 
KEANE GROUP, INC.
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
 
 
 
 
 
 
Name:
 









[Signature Page to Restricted Stock Unit Award Agreement]



--------------------------------------------------------------------------------





Appendix A
Definitions
For purposes of this Agreement, the following definitions shall apply.
“Cause” shall mean (i) in the event that the Participant is subject to a written
employment or similar individualized agreement with the Company and/or any of
its Subsidiaries that defines “cause” (or words with similar meaning), Cause
shall have the meaning set forth in such agreement, and (ii) in the event that
the Participant is not subject to a written employment or similar individualized
agreement with the Company and/or any of its Subsidiaries that defines “cause”
(or words with similar meaning), Cause shall mean (a) the Participant’s
indictment for, conviction of, or the entry of a plea of guilty or no contest
to, a felony or any other crime involving dishonesty, moral turpitude or theft;
(b) the Participant’s conduct in connection with the Participant’s duties or
responsibilities with the Company that is fraudulent, unlawful or grossly
negligent; (c) the Participant’s willful misconduct; (d) the Participant’s
contravention of specific lawful directions related to a material duty or
responsibility which is directed to be undertaken from the Board or the person
to whom the Participant reports; (e) the Participant’s material breach of the
Participant’s obligations under the Plan, this Agreement or any other agreement
between the Participant and the Company and its Subsidiaries; (f) any acts of
dishonesty by the Participant resulting or intending to result in personal gain
or enrichment at the expense of the Company, its Subsidiaries or Affiliates; or
(g) the Participant’s failure to comply with a material policy of the Company,
its Subsidiaries or Affiliates.
“DRO” shall mean any judgment, decree or order which relates to marital property
rights of a spouse or former spouse and is made pursuant to applicable domestic
relations law (including community property law), as such term is further
described and used in the Plan.
[“Good Reason” shall mean (i) in the event that the Participant is subject to a
written employment or similar individualized agreement with the Company and/or
any of its Subsidiaries that defines “good reason” (or words with similar
meaning), Good Reason shall have the meaning set forth in such agreement, and
(ii) in the event that the Participant is not subject to a written employment or
similar individualized agreement with the Company and/or any of its Subsidiaries
that defines “good reason” (or words with similar meaning), Good Reason shall
mean the occurrence of any of the following, without the Participant’s consent:
(a) a material diminution of the Participant’s title, duties or authority, or
(b) a material reduction in the Participant’s base salary. Any event shall cease
to constitute Good Reason unless within ninety (90) days after the Participant’s
knowledge of the occurrence of such event that constitutes Good Reason the
Participant has provided the Company with at least thirty (30) days’ written
notice setting forth in reasonable specificity the events or facts that
constitute Good Reason. If the Company timely cures the event giving rise to
Good Reason for the Participant’s resignation, the notice of termination shall
become null and void.]




Appendix A-1

